Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 2 is cancelled.  Claims 1 and 3-16 are pending.

Priority
This application is a 371 of PCT/US2019/031750 05/10/2019, and PCT/US2019/031750 has PRO 62/670,080 05/11/2018.

Election/Restrictions
Applicant’s election of the species shown below and a cardiovascular disease related neurological disorder, in the reply filed on 2/9/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The Applicant has commented that “It is respectfully noted that claim 44 of Petasis relates to an angiotensin-related disease or disorder. It does not teach or disclose treating a cardiovascular disease-related neurological disorder.”  This is not found persuasive, and is further addressed in the 103 rejection below.
Claims 3, 9, and 14 are withdrawn from further consideration as being drawn to a nonelected species. 
Claims 1, 4-8, 10-13, 15, and 16 are examined herein insofar as they read on the elected invention and species.

Specification
The disclosure is objected to because of the following informalities: the word disorder is misspelled as “disoder” many times (see, for example, the summary at lines 2, 3, 4, 5, and 9).
Appropriate correction is required.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  the word disorder is misspelled as “disoder” many times (see, for example, claim 1 at lines 2, 3, 4, 5, and 6).
Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the definitions for the variables X1-3, in combination with the structure drawing do not make clear that the ring is aromatic, or that it could be aromatic; i.e. all the bonds between X1 and X2 as well as the bonds in the drawn structure are single bonds.  While a skilled artisan would likely understand the intent of the claim, it would improve clarity if the claim were edited.  There are a number of ways of exemplifying what the Applicant appears to intending, and some examples are provided below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 10-13, 15, and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for being Mas agonists, does not reasonably provide enablement for the treatment of the claimed scope of disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)”. The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required:
(1) The breadth of the claims
(2) The nature of the invention
(3) The state of the prior art
(4) The level of one of ordinary skill
(5)  The level of predictability in the art
(6)  The amount of direction provided by the inventor
(7) The existence of working examples
(8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
(1) The breadth of the claims:
The instant invention pertains to a method for treating a cardiovascular disease-related neurological disorder comprising administering a compound of formula I. The specification clarifies that this is intended to encompass a wide berth of neurological disorders exemplified by a litany of differing indications such as cognitive decline, decline in executive function, dementia, Alzheimer's disease, neuroinflammation, a neuroinflammatory disease, Parkinson's disease, amyotrophic lateral sclerosis, systemic lupus erythematosus, autoimmune multiple sclerosis, etc.
 The instant claims are deemed very broad.
(2) The nature of the invention:
The invention is a known class of compounds exemplified by the elected species.  The elected species is used to treat angiotensin-related diseases and disorders.
The instant specification shows that administration of the elected species is a Mas agonist.  Further, the instant specification shows said compound modulates blood pressure.  The instant specification does not show that administration of the claimed compounds will treat the full claimed scope of cardiovascular disease-related neurological disorders.
The present claims describe a method for treating a cardiovascular disease-related neurological disorder. That is, in order to be enabled to practice the present invention, the skilled artisan would have to accept that by administering the presently claimed compound that such therapeutic objectives could actually be achieved.  However, in light of the fact that the specification fails to provide the skilled artisan with any direction or guidance as to how the treatment of cardiovascular disease-related neurological disorders in general could be achieved, the present specification is viewed as lacking an enabling disclosure of the entire scope of the claimed invention.
(3) The state of the prior art:
At the time of the instant invention accepted drug treatments for some of the claimed sub-genera of indications was known, but they were not all similarly treated, e.g. Alzheimer's disease and autoimmune multiple sclerosis are not generally known to share treatment paradigms.  Treatments for many of the claimed indications were not even considered general within said indications, e.g. the treatment of dementia is difficult and not consistent across the patient population.  The wide array of differing 
(4) The relative skill of those in the art:
The relative skill of those in the pharmaceutical development and medical treatment arts is high, requiring advanced education and training.
(5) The predictability or lack thereof in the art:
Treatment of cardiovascular disease-related neurological disorders, for the purpose of examination, is taken to mean that treatment with the drug will be reasonably be considered to be successful for the full scope of the claim, and indications that would not be expected to be successfully treated would be reasonably determined without undue experimentation.  The skilled artisan would view the treatment of the vast array of disparately claimed neurological disorders that are only related by a cardiovascular-disease-component as highly unlikely because all cases would not be treatable by the administration of the claimed compounds; thus it would be highly unpredictable to treat the full claimed scope. It is noted that the pharmaceutical art is unpredictable, requiring In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instantly claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses a variety of diseases with little success in treatment to date, and unknown/unrelated root causes between them, many of which have distinct or nonexistent assay methodologies.  Thus, the skilled artisan would view that the treatment of cardiovascular disease-related neurological disorder comprising the administration of a compound of formula I, as highly unpredictable. Furthermore, the fact that one root cause of a cardiovascular disease-related neurological disorder was treated by a said compound does not follow that other root causes of cardiovascular disease-related neurological disorder would be similarly treated.
The lack of predictability would make the experimentation required to develop a method of treating cardiovascular disease-related neurological disorders with no working examples undue.  This is exacerbated by the large scope of claimed indications, and lack of successful assays for testing success in treatment.
(6) The amount of Direction provided by the inventor:
Applicant shows that the claimed compounds are agonists of Mas, but do not show that they can treat any of the claimed indications.  The amount of direction provided is low.
The amount of experimentation needed to develop a method of treatment of the full scope of the claims with no direction from the instant disclosure is undue.
(7) The existence of working examples:
Applicant shows that the claimed compound is a Mas agonist.  Applicant has not provided any data showing that the full scope of the claimed cardiovascular disease-related neurological disorders is treatable.
Developing a method of treatment with a complete lack of working examples would require experimentation that is undue.
(8) The Quantitation of Experimentation Required:
In order to practice Applicant’s invention, it would be necessary for one to conduct an exhaustive amount of experiments. Applicant would need to provide reasonable data showing that the full scope of the claimed indications can be treated by the administration of the claimed compound, and/or show that it was straightforward to assay for success in treatment for the full scope. Therefore, in order to practice the claimed invention, the amount of experimentation required would be considered undue and burdensome.
In conclusion "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (Brenner v. Manson, 148 USPQ 689 and Genentech, 108 F.3d at 1366).
A method for treating cardiovascular disease-related neurological disorders by administration of a compound of formula I is not enabled by the instant specification.
Claims 4-8, 10-13, 15, and 16 are rejected for depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recite the limitation “R10, R11 and R12” and “R15”.  There is insufficient antecedent basis for these limitations in the claims.  These variables do not appear in claim 1, from which these claims depend.
For the sake of examination, the Examiner is interpreting them to be as they are defined elsewhere in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 10-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Petasis et al. (US 2016/0016946 A1; of record) as evidenced by Firoz et al. (C.K. Firoz et al., An overview on the correlation of neurological disorders with cardiovascular disease, Saudi Journal of Biological Sciences (2015) 22, 19–23).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Petasis et al. discloses the treatment of cardiovascular diseases and neurological diseases (see, for example, the abstract and the whole document) comprising administering compound 7 (i.e. the same compound as instantly claimed and elected; see, for example, the Examples, claim 40, and throughout).
Petasis et al. further teaches that the administration of the disclosed compounds would be useful for the treatment of Alzheimer’s disease (see, for example, claim 45 and throughout).  Thus, Petasis et al. teaches the treatment of one of the instantly claimed cardiovascular disease-related neurological disorders.
Firoz et al. evidences that the art recognized that there was a correlation between neurological disorders and cardiovascular disease (see, for example, the title and the whole document) including Alzheimer’s disease (see, for example, the abstract and throughout).
Petasis et al. does not specifically disclose the treatment of Alzheimer’s disease with compound 7.

One of ordinary skill would have been motivated to treat Alzheimer’s disease with compound 7 because Petasis et al. teaches that the compounds therein are useful for such treatments and teaches that compound 7 is a preferred active agent.  One of ordinary skill would have applied the disclosed compounds of Petasis et al. to the treatment of the taught indications of Petasis et al. and would have treated Alzheimer’s disease with compound 7 with a reasonable expectation of success.
With respect to the limitation drawn to the cardiovascular disease-related neurological disorder, the disclosure of Petasis et al. teaches the same indication as instantly claimed, i.e. Alzheimer’s disease, so this limitation is considered to have been met.  Further, the art recognized that there is a correlation between neurological disorders and cardiovascular diseases such as Alzheimer’s disease.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8, 10-13, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,301,298 
The instant claims are generally drawn to the treatment of cardiovascular disease related neurological disorder, such as Alzheimer’s disease, comprising administering a compound of formula I, such as compound 7, shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patented claims are generally drawn to the treatment of cardiovascular diseases or neurological disorders, such as Alzheimer’s disease (see, for example, claim 16), comprising administering a compound of formula I, such as the compound shown below (i.e. the same as the instant election; see, for example, claim 12).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Thus, the patented claims are obvious variants of the instant claims.


The instant claims are generally drawn to the treatment of cardiovascular disease related neurological disorder, such as systemic lupus erythematosus (see, for example, the instant specification at pg. 4 lines 19-22), comprising administering a compound of formula I, such as compound 7, shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The copending claims are generally drawn to the treatment of systemic lupus erythematosus comprising administering a the compound shown below (i.e. the same as the instant election).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Thus, the copending claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-8, 10-13, 15, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-15, and 25-31 of copending Application No. 16/638,000. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of cardiovascular disease related neurological disorder, such as Alzheimer’s disease, comprising administering a compound of formula I, such as compound 7, shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The copending claims are generally drawn to the treatment diseases such as Alzheimer’s disease, comprising administering a compound of formula I, such as the compound 7 (shown below; i.e. the same as the instant election; see, for example, claim 12).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale



Conclusion
Claim 2 is cancelled.  Claims 3, 9, and 14 are withdrawn.  Claims 1 and 4 are objected to.  Claims 1, 4-8, 10-13, 15, and 16 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.